           Case 1:21-cv-00237-VEC Document 24
                                           22 Filed 02/26/21
                                                    02/25/21 Page 1 of 2


              MEMO ENDORSED
                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                     DATE FILED: 2/26/2021
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

SECURITIES AND EXCHANGE COMMISSION,                                            NOTICE OF MOTION

                              Plaintiff,
                                                                               ECF Case
                      - against -
                                                                               No. 21 Civ. 237 (VEC)
ERIC C MALLEY and
MG CAPITAL MANAGEMENT LP,

                              Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




        PLEASE TAKE NOTICE that upon the Complaint in the above-captioned action; the

complaint in criminal case United States v. Eric Malley, 21 Mag. 304; and the accompanying

memorandum of law, the United States of America, by its attorney Audrey Strauss, United States

Attorney for the Southern District of New York, hereby moves this Court under Rule 24 of the

Federal Rules of Civil Procedure, for an order authorizing intervention by the United States and

staying civil proceedings until the conclusion of the parallel criminal case, United States v. Eric




                                                               1
               Case 1:21-cv-00237-VEC Document 24
                                               22 Filed 02/26/21
                                                        02/25/21 Page 2 of 2




    Malley, 21 Mag. 304, and for such other relief as the Court deems just and proper.

    Dated: New York, New York
           February 25, 2021

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                              By:         /s/
                                                      Elizabeth Hanft
                                                      Assistant United States Attorney
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007
                                                      Telephone: (212) 637-2334



The Government's motion to intervene is GRANTED. This case is
STAYED pending either a guilty plea or verdict in the parallel
criminal case, United States v. Eric Malley, 21 Mag. 304. The
Government is directed to provide quarterly updates on the status of
Mr. Malley's criminal case, with the first one due on April 1, 2021.

SO ORDERED.




                                                                       2/26/2021
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                                                         2
